Title: To John Adams from James Monroe, 9 February 1801
From: Monroe, James
To: Adams, John



Sir,
Richmond February 9th. 1801.

In the course of last year on the receipt of information from mr. Lee of Norfolk, that a Mariner from the United States Frigate Constellation, had been delivered up by a magistrate of the Borough of Norfolk to the british consul at that port and sent by him to a british island, where he was condemned and executed on a charge of being a mutineer on board the british ship of War, the Hermione, I deemed it my duty, by advice of the Council of State, to make enquiry into the transaction and to communicate the result to the General Assembly of this Commonwealth at its last session. The Legislature immediately perceived that whatever appertained, in the supposed transaction, to the consul of his Britanick Majesty, was exclusively cognizable by the General Government, and requested me to transmit you a copy of that communication with a copy of all the documents which accompanied it. In fulfilling the desire of the General Assembly, I take the liberty to forward to you also, a copy of the resolution under which this communication is made.
I have the honor to be with great respect &c

James Monroe